.   -




        Hon. Oscar B. McInnis             Opinion No. M-1118
        Criminal District Attorney
        Hidalgo County                    Re:   Filing deadline for candidate
        Edinburg, Texas                         for office of trustee of
                                                Independent School District.
        Dear Mr. Mclnnis:

                  In your recent letter, supplemented by phone, you have
        requested an opinion of this department as to the filing deadline
        for candidates for the office of trustee of an Independent School
        District.

                  Chapter 23 of the Texas Education Code governs independent
        school districts.  Section 23.03, Subsection (a) governs the filing
        deadline for places on the ballot. That subsection reads as follows:

                  "(a) Applications of candidates for a
             place on the ballot shall be filed not less
             than 30 days prior to the day of the election,
             and no candidate shall have his name printed
             on said ballot unless there has been compliance
             with the provisions of this section."

                  Under the quoted language, the deadline is midnight of
        the 31st day preceding the election, not counting the day of the
        election. The same holding was reached in Attorney General's
        Opinion No. WW-1371 (1962) construing language in Article 2745c,
        Vernon's Civil Statutes. That statute, now repealed, included
        in its relevant part language identical to that in Section 23.03,
        Subsection (a) of the Texas Education Code.

                  Opinion No. WW-1371 also includes the following statement:

                  "Statutory provisions fixing the time for
             the filing of applications are mandatory.  The
             general rule is that an instrument is not 'filed'
             until it is delivered to the proper officer. See
             Attorney General's Opinion WW-75, citing Burroughs
             v. Lyles, 142 Tex. 704, 181 S.W.Zd 570 (1944) and
             McWaters v. Tucker, 249 S.W.Zd 80 (Civ.App. 19521."

                                      -5447-
Ron. Oscar B. McInnis, page 2       (M-1118)



You have pointed out that Article 4.10, Section 2 of the Election
Code of the State of Texas reads, in part, as follows:

          "Sec. 2. Such application must be filed
     not later than 6 p.m. of the 31st day before
     any such special election, and shall not be
     considered filed unless it has actually been
     received by the officer with whom it is to be
     filed.   . . ."

You inquire whether this 6 p.m. deadline applies to election of
trustees for an independent school district.

          This Article 4.10 does not apply to the election of
trustees of an independent school district.  The election of school
board trustees is governed by relevant provisions of the Texas
Education Code, enacted by the Legislature for the express purpose
of governing schools of the State.

                       SUMMARY

          The filing deadline for candidates for the
     office of trustee of an Independent School Dis-
     trict is midnight of the 31st day preceding the
     election, not counting the dv of the election.

                                         truly yours,




                                          ey General of Texas

Prepared by James S. Swearingen      "
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Roland Allen
Bill Campbell
James McCoy
John Banks


                                  -5448-
-   -   _   .




        Hon. Oscar B. McInnis, page 3     (M-1118)



        SAMUEL D. MCDANIEL
        Staff Legal Assistant

        ALFRED WALKER
        Executive Assistant

        NOLA WHITE
        First Assistant




                                        -5449-